NEWS RELEASE May 9, 2013Contact: Peter D. Thompson, EVP and CFO FOR IMMEDIATE RELEASE(301) 429-4638 Washington, DC RADIO ONE, INC. REPORTS FIRST QUARTER RESULTS Washington, DC: - Radio One, Inc. (NASDAQ: ROIAK and ROIA) today reported its results for the quarter ended March 31, 2013.Net revenue was approximately $99.1 million, a decrease of 3.7% from the same period in 2012, resulting primarily from a timing difference of two annual special events.Station operating income1 was approximately $35.9 million, an increase of 8.6% from the same period in 2012. The Company reported operating income of approximately $15.5 million for the three months ended March 31, 2013, compared to operating income of $13.8 million for the same period in 2012. Net loss was approximately $18.1 million or $0.36 per share compared to a net loss of $79.2 million or $1.58 per share, for the same period in 2012. Alfred C. Liggins, III, Radio One’s CEO and President stated, “I was pleased with our Q1 core radio revenue growth of 4.9% in a flat market, which helped us to grow the radio division's adjusted EBITDA by 10.7%. Our two largest travel based events, the Tom Joyner Fantastic Voyage and One Love Gospel Getaway, are both taking place in Q2 2013 compared to Q1 in 2012, which effectively moves approximately $7.6 million of revenue and $594,000 of station operating profit from Q1 to Q2 compared to prior year. Our Cable Television segment had Q1 revenue and adjusted EBITDA growth of 11.6% and 27.7%, respectively, and continues its positive growth momentum. During the first quarter we integrated our syndicated shows and corporate sales into Reach Media, and I expect a strong return to profitability for that business unit in the second quarter. The Company repurchased almost 1.0 million shares at an average price of $1.59 during the quarter, and I believe that will generate a great long term return for shareholders. Core radio pacings for Q2 are currently up low single digits; we are seeing strong national performance, particularly in larger markets, but widespread softness in local business.” -MORE- RADIO ONE, INC. REPORTS FIRST QUARTER RESULTS RESULTS OF OPERATIONS Three Months Ended March 31, (as adjusted)2 STATEMENT OF OPERATIONS (unaudited) (in thousands, except share data) NET REVENUE $ $ OPERATING EXPENSES Programming and technical, excluding stock-based compensation Selling, general and administrative, excluding stock-based compensation Corporate selling, general and administrative, excluding stock-based compensation Stock-based compensation 43 44 Depreciation and amortization Impairment of long-lived assets - Total operating expenses Operating income INTEREST INCOME 40 22 INTEREST EXPENSE OTHER INCOME, net ) (7 ) (Loss) income before provision for income taxes, noncontrolling interest in income of subsidiaries and income (loss) from discontinued operations ) ) PROVISION FOR INCOME TAXES Net loss from continuing operations ) ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS, net of tax ) CONSOLIDATED NET LOSS ) ) NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTERESTS CONSOLIDATED NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) AMOUNTS ATTRIBUTABLE TO COMMON STOCKHOLDERS NET LOSS FROM CONTINUING OPERATIONS $ ) $ ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS, net of tax ) CONSOLIDATED NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) Weighted average shares outstanding - basic3 Weighted average shares outstanding - diluted3 -MORE- RADIO ONE, INC. REPORTS FIRST QUARTER RESULTS Three Months Ended March 31, (as adjusted)2 PER SHARE DATA - basic and diluted: (unaudited) (in thousands, except per share data) Net loss from continuing operations (basic) $ ) $ ) Income (loss) from discontinued operations, net of tax (basic) ) Consolidated net loss attributable to common stockholders (basic) $ ) $ ) Net loss from continuing operations (diluted) $ ) $ ) Income (loss) from discontinued operations, net of tax (diluted) ) Consolidated net loss attributable to common stockholders (diluted) $ ) $ ) SELECTED OTHER DATA Station operating income 1 $ $ Station operating income margin (% of net revenue) % % Station operating income reconciliation: Consolidated net loss attributable to common stockholders $ ) $ ) Add back non-station operating income items included in consolidated net loss: Interest income ) ) Interest expense Provision for income taxes Corporate selling, general and administrative expenses Stock-based compensation 43 44 Other income, net ) (7 ) Depreciation and amortization Noncontrolling interest in income of subsidiaries Impairment of long-lived assets - (Income) loss from discontinued operations, net of tax ) 15 Station operating income $ $ Adjusted EBITDA4 $ $ Adjusted EBITDA reconciliation: Consolidated net loss attributable to common stockholders $ ) $ ) Interest income ) ) Interest expense Provision for income taxes Depreciation and amortization EBITDA $ $ Stock-based compensation 43 44 Other income, net ) (7 ) Noncontrolling interest in income of subsidiaries Impairment of long-lived assets - (Income) loss from discontinued operations, net of tax ) 15 Adjusted EBITDA $ $ -MORE- RADIO ONE, INC. REPORTS FIRST QUARTER RESULTS March 31, 2013 December 31, 2012 (unaudited) (in thousands) SELECTED BALANCE SHEET DATA: Cash and cash equivalents $ $ Intangible assets, net Total assets Total debt (including current portion) Total liabilities Total equity Redeemable noncontrolling interest Noncontrolling interest Current Amount Outstanding Applicable Interest Rate (in thousands) SELECTED LEVERAGE DATA: Senior bank term debt, net of original issue discount of approximately $5.0 million (subject to variable rates) (a) $ % 12 1/2%/15% senior subordinated notes (fixed rate) % 10% Senior Secured TV One Notes due March 2016 (fixed rate) % (a) Subject to variable Libor plus a spread currently at 7.50% and incorporated into the applicable interest rate set forth above. Cautionary Note Regarding Forward-Looking Statements This press release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements represent management's current expectations and are based upon information available to Radio One at the time of this release. These forward-looking statements involve known and unknown risks, uncertainties and other factors, some of which are beyond Radio One's control, that may cause the actual results to differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements.Important factors that could cause actual results to differ materially are described in Radio One’s reports on Forms 10-K/A, 10-K, 10-Q/A, 10-Q, 8-K and other filings with the Securities and Exchange Commission (the “SEC”). Radio One does not undertake any duty to update any forward-looking statements. -MORE- RADIO ONE, INC. REPORTS FIRST QUARTER RESULTS Net revenue decreased to approximately $99.1 million for the quarter ended March 31, 2013, from approximately $103.0 million for the same period in 2012, a decrease of 3.7%. Adjusting for the impact of moving our syndicated programming to Reach Media, net revenues from our Radio Broadcasting segment for the quarter ended March 31, 2013, increased 1.4% from the same period in 2012. Furthermore, adjusting for the timing difference for the Company’s annual Gospel Cruise event held in March 2012 versus during the second quarter of 2013, our core radio revenue from our stations increased 4.9% for the quarter ended March 31, 2013, compared to the same period in 2012. Adjusting for the impact of moving our syndicated programming to Reach Media, Reach Media’s net revenues decreased 44.0% in the first quarter 2013 compared to the same period in 2012 primarily due to the timing of the “Tom Joyner Fantastic Voyage” which took place during the three months ended March 31, 2012, and generated revenue of approximately $5.9 million for Reach Media during that time. Further, adjusting for the timing difference for the “Tom Joyner Fantastic Voyage,” Reach Media’s revenue decreased 13.9% for the quarter ended March 31, 2013, compared to the same period in 2012. We recognized approximately $36.0 million and $32.2 million of revenue from our Cable Television segment during the three months ended March 31, 2013, and 2012, respectively. Net revenues for our internet business decreased 12.7% for the three months ended March 31, 2013, compared to the same period in 2012. Operating expenses, excluding depreciation and amortization and stock-based compensation decreased to approximately $72.6 million for the quarter ended March 31, 2013, from approximately $79.4 million for the quarter ended March 31, 2012, a decrease of 8.6%. The decreased expense for the three months ended March 31, 2013, compared to the same period in 2012 is primarily due to timing of the Company’s annual Gospel Cruise event and Reach Media’s “Tom Joyner Fantastic Voyage” event, both held in March 2012. Reach Media’s event and the One Love Gospel Getaway generated expenses of approximately $7.0 million for the quarter ended March 31, 2012. Depreciation and amortization expense decreased to approximately $9.5 million compared to approximately $9.7 million for the quarters ended March 31, 2013 and 2012, respectively. The decrease was due to the completion of amortization for certain intangible assets and the completion of useful lives for certain assets. Impairment of long-lived assets for the three months ended March 31, 2013, increased to approximately $1.4 million and related to a non-cash impairment charge recorded to reduce the carrying value of our Cincinnati radio broadcasting licenses. Interest expense decreased to approximately $22.2 million for the quarter ended March 31, 2013, from approximately $23.7 million for the same period in 2012, a decrease of 6.3%. The Company made cash interest payments of approximately $20.7 million for the quarter ended March 31, 2013, compared to cash interest payments of approximately $15.5 million for the quarter ended March 31, 2012. The primary driver of the decrease was that through May 15, 2012, interest on the Company’s 12½%/15% Senior Subordinated Notes (“Senior Subordinated Notes”) was payable, at our election, partially in cash and partially through the issuance of additional Senior Subordinated Notes (a “PIK Election”) on a quarterly basis.The PIK Election expired on May 15, 2012, and interest accruing on the Senior Subordinated Notes from and after May 15, 2012, accrued at a rate of 12½% and was payable in cash. The provision for income taxes for the quarter ended March 31, 2013, was approximately $6.7 million, primarily attributable to the deferred tax liability (“DTL”) for indefinite-lived intangible assets. Because our income tax expense does not have a correlation to our pre-tax earnings, changes in those earnings can have a significant impact on the income tax expense we recognize. As a result, we believe the actual effective tax rate best represents the estimated effective rate for the three month period ended March 31, 2013. Accordingly, the Company used the actual effective tax rate as of March 31, 2013. This is a change from the method used for the $65.3 million recognized during the period ended March 31, 2012, which was based on theestimated annual effective tax rate. The Company paid $8,000 and $60,000 in taxes for the quarters ended March 31, 2013 and 2012, respectively. Income (loss) from discontinued operations, net of tax, includes the results of operations for our sold radio stations (or stations made the subject of a local marketing agreement). Income from discontinued operations, net of tax, was $903,000 for the quarter ended March 31, 2013, compared to a loss from discontinued operations, net of tax, of $15,000 for the same period in 2012. The activity for the three months ended March 31, 2013, resulted primarily from the sale of our Columbus, Ohio radio station, WJKR-FM (The Jack, 98.9 FM) in February 2013 which resulted in a gain of $893,000.The income (loss) from discontinued operations, net of tax, includes no tax provision for the three months ended March 31, 2013 and 2012. The increase in noncontrolling interests in income of subsidiaries is due primarily to greater net income generated by TV One during the three months ended March 31, 2013, compared to the same period in 2012. -MORE- RADIO ONE, INC. REPORTS FIRST QUARTER RESULTS Other pertinent financial information includes capital expenditures of approximately $2.2 million and $3.0 million for the quarters ended March 31, 2013 and 2012, respectively. The Company received dividends from TV One in the amount of approximately $8.2 million and $4.3 million for the quarters ended March 31, 2013 and 2012, respectively.As of March 31, 2013, the Company had total debt (net of cash balances) of approximately $771.0 million. The Company’s cash and cash equivalents by segment are as follows:Radio and Internet, approximately $23.8 million; Reach Media, approximately $1.6 million; and Cable Television, approximately $21.0 million. In addition to cash and cash equivalents, the cable television segment also has short-term investments of approximately $3.2 million and long-term investments of $68,000. During the quarter ended March 31, 2013, the Company repurchased 7,150 shares of Class A common stock in the amount of $11,026 and 951,974 shares of Class D common stock in the amount of $1,514,903.There were no stock repurchases made during the quarter ended March 31, 2012. -MORE- RADIO ONE, INC. REPORTS FIRST QUARTER RESULTS Supplemental Financial Information: For comparative purposes, the following more detailed, unaudited statements of operations for the three months ended March 31, 2013 and 2012 are included.These detailed, unaudited and adjusted statements of operations include certain reclassifications associated with accounting for discontinued operations.These reclassifications had no effect on previously reported net income or loss, or any other previously reported statements of operations, balance sheet or cash flow amounts. Effective January 1, 2013, the Radio Broadcasting segment contributed the assets and operations of its Syndication One urban programming line-up to Reach Media. We consolidated our syndication operations within Reach Media to leverage that platform to create the leading syndicated radio network targeted to the African-American audience.In connection with the consolidation, we shifted our syndicated programming sales to an internal sales force operating out of Reach Media.Segment data for the three months ended March 31, 2012, has been reclassified to conform to the current period presentation. -MORE- RADIO ONE, INC. REPORTS FIRST QUARTER RESULTS Three Months Ended March 31, 2013 (in thousands, unaudited) Corporate/ Radio Reach Cable Eliminations/ Consolidated Broadcasting Media Internet Television Other STATEMENT OF OPERATIONS: NET REVENUE $ ) OPERATING EXPENSES: Programming and technical ) Selling, general and administrative ) Corporate selling, general and administrative - - Stock-based compensation 43 15 - - - 28 Depreciation and amortization Impairment of long-lived assets - Total operating expenses Operating income (loss) INTEREST INCOME 40 - - - 11 29 INTEREST EXPENSE - - OTHER INCOME, net ) ) - - - ) (Loss) income before provision for (benefit from) income taxes, noncontrolling interest in income of subsidiaries and income from discontinued operations ) PROVISION FOR (BENEFIT FROM) INCOME TAXES ) - - - Net (loss) income from continuing operations ) INCOME FROM DISCONTINUED OPERATIONS, net of tax - CONSOLIDATED NET (LOSS) INCOME ) NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTERESTS - NET (LOSS) INCOME ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ $ ) $ ) $ $ ) Adjusted EBITDA4 $ $ $ ) $ ) $ $ ) -MORE- RADIO ONE, INC. REPORTS FIRST QUARTER RESULTS Three Months Ended March 31, 2012 (in thousands, unaudited, as adjusted)2 Corporate/ Radio Reach Cable Eliminations/ Consolidated Broadcasting Media Internet Television Other STATEMENT OF OPERATIONS: NET REVENUE $ ) OPERATING EXPENSES: Programming and technical ) Selling, general and administrative ) Corporate selling, general and administrative - - Stock-based compensation 44 17 - - - 27 Depreciation and amortization Total operating expenses Operating income (loss) INTEREST INCOME 22 - 2 - 6 14 INTEREST EXPENSE - - OTHER (INCOME) EXPENSE , net (7
